Exhibit 10.70

JOHNSONDIVERSEY HOLDINGS, INC.

DIRECTOR STOCK INCENTIVE PLAN

Article I

Purpose

JohnsonDiversey Holdings, Inc. has established this Director Stock Incentive
Plan to foster and promote its long-term financial success. Capitalized terms
have the meaning given in Article IX.

Article II

Powers of the Administrator

Section 2.1 Power to Grant Awards. The Administrator shall select Eligible
Directors to receive Awards. The Administrator shall determine the terms of each
Award, consistent with the Plan.

Section 2.2 Administration. The Administrator shall be responsible for the
administration of the Plan. The Administrator may prescribe, amend and rescind
rules and regulations relating to the administration of the Plan, provide for
conditions and assurances it deems necessary or advisable to carry out the
purposes of the Plan and make all other determinations necessary or advisable
for the administration and interpretation of the Plan. Any authority exercised
by the Administrator under the Plan shall be exercised by the Administrator in
its sole discretion. Determinations, interpretations or other actions made or
taken by the Administrator under the Plan shall be made in good faith and shall
be final, binding and conclusive for all purposes and upon all persons.

Article III

Shares Subject to Plan

Section 3.1 Number. The maximum number of shares of Common Stock that may be
issued under the Plan or be subject to Awards may not exceed 300,000 shares. The
shares of Common Stock to be delivered under the Plan may consist, in whole or
in part, of authorized but unissued Common Stock that are not reserved for any
other purpose, of shares of such stock which have been reacquired by the
Company, of shares of such stock which have been paid to the Company pursuant to
the exercise of Awards under the Plan, or of shares of such stock which have
been withheld by the Company for the payment of taxes.



--------------------------------------------------------------------------------

Section 3.2 Canceled, Terminated or Forfeited Awards; Share Counting.

(a) Upon the sale of Common Stock pursuant to Article IV, the maximum number of
shares of Common Stock set forth in Section 3.1 shall be reduced by the number
of shares sold. In the event that, subsequent to any such sale, the Company
reacquires any of such shares of Common Stock, such reacquired shares of Common
Stock shall again be available for grant under the Plan.

(b) Upon the grant of an Option or a Deferred Share Unit, the maximum number of
shares of Common Stock set forth in Section 3.1 shall be reduced by the number
of shares subject to such Award. Upon the exercise or conversion of any Award or
portion thereof, there shall again be available for grant under the Plan the
number of shares subject to such Award or portion thereof minus the actual
number of shares of Common Stock issued in connection with such exercise or
conversion. If any such Award or portion thereof is for any reason forfeited,
canceled, expired or otherwise terminated without the issuance of shares of
Common Stock, the Common Stock subject to such forfeited, canceled, expired or
otherwise terminated Award or portion thereof shall again be available for grant
under the Plan. If shares of Common Stock are withheld from issuance with
respect to an Award by the Company in satisfaction of any tax withholding or
similar obligations, such withheld shares shall again be available for grant
under the Plan. Notwithstanding the foregoing, Awards which the Administrator
reasonably determines will be settled in cash or will be forfeited shall not
reduce the Plan maximum set forth in Section 3.1.

Section 3.3 Adjustment in Capitalization. If and to the extent necessary or
appropriate to reflect any stock dividend, extraordinary dividend, stock split
or share combination or any recapitalization, merger, consolidation, exchange of
shares, spin-off liquidation or dissolution of the Company or other similar
transaction affecting the Common Stock, the Administrator shall proportionately
adjust the number of shares of Common Stock available for issuance under the
Plan and the number, class and exercise price of any outstanding Award and/or
make other provisions with respect to the holder or holders of any outstanding
Award.

 

2



--------------------------------------------------------------------------------

Article IV

Stock Purchase or Grant; Deferred Share Units

Section 4.1 Awards and Administration. The Administrator may offer and sell or
otherwise grant Common Stock to Participants at such time or times and subject
to such vesting or other conditions as it shall determine, the terms of which
shall be set forth in a Subscription Agreement. The Administrator may grant
Deferred Share Units to Participants at such time or times and subject to such
vesting or other conditions as it shall determine, the terms of which shall be
set forth in a Director Deferred Share Unit Agreement.

Section 4.2 Minimum Purchase Price. Unless otherwise determined by the
Administrator, the purchase price for any Common Stock to be offered and sold
pursuant to this Article IV shall not be less than the Fair Market Value on the
Grant Date.

Section 4.3 Payment. Unless otherwise determined by the Administrator, the
purchase price with respect to any Common Stock offered and sold pursuant to
this Article IV shall be paid in cash or other readily available funds
simultaneously with the closing of the purchase of such Common Stock.

Article V

Terms of Options

Section 5.1 Grant of Options. The Administrator may grant Options to
Participants at such time or times as it shall determine in its discretion.
Options granted pursuant to the Plan will not be “incentive stock options” as
defined in the Code. Each Option granted to a Participant shall be evidenced by
an Option Agreement that shall specify the number of shares of Common Stock that
may be purchased pursuant to such Option, the exercise price at which shares of
Common Stock may be purchased pursuant to such Option, the duration of such
Option (not to exceed the tenth anniversary of the Grant Date), and such other
terms as the Administrator shall determine.

Section 5.2 Exercise Price. The exercise price per share of Common Stock to be
purchased upon exercise of an Option shall not be less than the Fair Market
Value on the Grant Date.

Section 5.3 Vesting and Exercise of Options. Options shall become vested or
exercisable in accordance with the vesting schedule or upon the attainment of
such performance criteria as shall be specified by the Administrator in the
Award

 

3



--------------------------------------------------------------------------------

Agreement on or before the Grant Date. The Administrator may accelerate the
vesting or exercisability of any Option, all Options or any class of Options at
any time and from time to time.

Section 5.4 Payment. The Administrator shall establish procedures governing the
exercise of Options, which procedures shall generally require that prior written
notice of exercise be given and that the exercise price (together with any
required withholding taxes or other similar taxes, charges or fees) be paid in
full in cash, cash equivalents or other readily available funds at the time of
exercise. Notwithstanding the foregoing, on such terms as the Administrator may
establish from time to time following a Public Offering (i) the Administrator
may permit a Participant to tender any Common Stock owned by such Participant
for all or a portion of the applicable exercise price or minimum required
withholding taxes (subject to any required holding periods to avoid adverse
accounting treatment), and (ii) the Administrator may authorize the Company to
establish a broker-assisted exercise program. In connection with any Option
exercise, the Company may require the Participant to furnish or execute such
other documents as it shall reasonably deem necessary to (a) evidence such
exercise, (b) determine whether registration is then required under the U.S.
federal securities laws or similar non-U.S. laws, or (c) comply with or satisfy
the requirements of the U.S. federal securities laws, applicable state or
non-U.S. securities laws or any other law. As a condition to the exercise of any
Option before a Public Offering, a Participant shall enter into the Subscription
Agreement annexed to the Award Agreement for the Option or, if no Subscription
Agreement is so annexed, in form presented to the Participant by the Company.

Section 5.5 Termination of Director Status. Each Option Agreement shall set
forth the extent to which the Eligible Director shall have the right to exercise
an Option following termination of the Eligible Director’s services on the
Board. Such provisions shall be determined in the sole discretion of the
Administrator, shall be included in the Option Agreement entered into with
Eligible Directors, need not be uniform among all Options granted pursuant to
this Plan or among Eligible Directors and may reflect distinctions based on the
reasons for the termination of the Eligible Director’s services on the Board.

Article VI

Change in Control

Section 6.1 Accelerated Vesting and Payment. Except as otherwise provided in
this Article VI, and unless otherwise provided in the Award Agreement, upon a
Change in Control, (a) each unvested Award that by its terms

 

4



--------------------------------------------------------------------------------

would otherwise vest based solely on continued employment shall vest in full in
connection with such Change in Control and each other Award shall, to the extent
it has not or will not by its terms vest before or in connection with such
Change in Control, be canceled, and (b) the holder of any vested Award
(including any Award that vests in connection with such Change in Control) shall
be entitled to receive, in complete satisfaction of such Award, a payment in an
amount or with a value equal to the number of shares of Common Stock covered by
such vested Award times the excess, if any, of the Change in Control Price over
any applicable exercise price, if any, for such Award.

Section 6.2 Alternative Award. Unless otherwise provided in the Award Agreement,
no cancellation, acceleration or other payment shall occur with respect to any
Award or class or type of Award if the Administrator reasonably determines in
good faith, prior to the occurrence of a Change in Control, that such Award
shall be honored or assumed, or new rights substituted therefor following the
Change in Control (such honored, assumed or substituted award, an “Alternative
Award”); provided that any Alternative Award must give the Participant who held
such Award rights and entitlements at least substantially equivalent to the
rights and terms applicable under such Award, including, but not limited to, an
identical or better exercise and/or vesting schedule, identical or better timing
and methods of payment and, if the Alternative Award or the securities
underlying it are not publicly traded, identical or better rights following a
termination of service to require the Company or the acquiror in such Change in
Control to repurchase the Alternative Award or securities underlying such
Alternative Award.

Article VII

Authority to Vary Terms or Establish Local Jurisdiction Plans

The Administrator may vary the terms of Awards to be granted under the Plan, or
establish sub-plans under this Plan to authorize the grant of awards that have
additional or different terms or features from those otherwise provided for in
the Plan, if and to the extent the Administrator determines necessary or
appropriate to permit the grant of awards that are best suited to further the
purposes of the Plan and to comply with applicable securities laws in a
particular jurisdiction or provide terms appropriately suited for Participants
in such jurisdiction in light of the tax laws of such jurisdiction while being
as consistent as otherwise possible with the terms of Awards under the Plan;
provided that this Article VII shall not be deemed to authorize any increase in
the number of Common Stock available for issuance under the Plan set forth in
Section 3.1.

 

5



--------------------------------------------------------------------------------

Article VIII

Amendment, Modification, and Termination of the Plan

The Administrator may terminate or suspend the Plan at any time, and may amend
or modify the Plan from time to time. No amendment, modification, termination or
suspension of the Plan shall in any manner adversely affect any Award
theretofore granted under the Plan without the consent of the Participant
holding such Award or the consent of a majority of Participants holding similar
Awards (such majority to be determined based on both (i) the number of shares
covered by such Awards and (ii) the number of Participants holding such similar
Awards). Shareholder approval of any such amendment, modification, termination
or suspension shall be obtained to the extent mandated by applicable law, or if
otherwise deemed appropriate by the Administrator.

Article IX

Definitions

Section 9.1 Definitions. Whenever used herein, the following terms shall have
the respective meanings set forth below:

“Administrator” means the Company’s Board of Directors or, if the Board of
Directors has delegated the Administrator’s powers, duties and responsibilities
specified in this Plan to the Company’s Compensation Committee, its Compensation
Committee.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such first
Person; provided that a director, member of management or other employee of the
Company or any of its Subsidiaries shall not be deemed to be an Affiliate of the
Investors. For these purposes, “control” (including the terms “controlled by”
and “under common control with”) means the possession, directly or indirectly,
of the power to direct or cause the direction of the management policies of a
Person by reason of ownership of voting securities, by contract or otherwise.

“Alternative Award” has the meaning given in Section 6.2.

“Award” means an Option, a Deferred Share Unit or an offer and sale of Common
Stock pursuant to Article IV, in each case granted pursuant to the terms of the
Plan.

 

6



--------------------------------------------------------------------------------

“Award Agreement” means a Subscription Agreement, an Option Agreement, a
Director Deferred Share Unit Agreement or any other agreement evidencing an
Award.

“Board” means the Board of Directors of the Company.

“Change in Control” means the first to occur of the following events after the
Effective Date:

(i) the acquisition by any person, entity or “group” (as defined in
Section 13(d) of the Securities Exchange Act of 1934, as amended) of 50% or more
of the combined voting power of the Company’s then outstanding voting
securities, other than any such acquisition by the Company, any of its
Subsidiaries, any employee benefit plan of the Company or any of its
Subsidiaries, or by any of the Investors, or any Affiliates of any of the
foregoing;

(ii) the merger, consolidation or other similar transaction involving the
Company, as a result of which persons who were stockholders of the Company
immediately prior to such merger, consolidation, or other similar transaction do
not, immediately thereafter, own, directly or indirectly, more than 50% of the
combined voting power entitled to vote generally in the election of directors of
the merged or consolidated company; or

(iii) the sale, transfer or other disposition of all or substantially all of the
assets of the Company to one or more persons or entities that are not,
immediately prior to such sale, transfer or other disposition, Affiliates of the
Company.

Notwithstanding the foregoing, (x) a Public Offering shall not constitute a
Change in Control, unless, in connection with such Public Offering, a person or
group that does not include any of the Investors acquires 50% or more of the
combined voting power of the Company’s then outstanding voting securities (but
excluding, for this purpose, an underwriter that takes possession of such voting
securities solely for the purpose of effecting the distribution thereof in such
Public Offering), and (y) with respect to any

 

7



--------------------------------------------------------------------------------

Award that constitutes deferred compensation subject to Section 409A of the
Code, a Change in Control must also constitute a “change in ownership” of the
Company, a “change in effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company (within the
meaning of Section 409A of the Code and the regulations promulgated thereunder).

“Change in Control Price” means the price per Common Share offered in
conjunction with any transaction resulting in a Change in Control. If any part
of the offered price is payable other than in cash, the Change in Control price
shall be determined in good faith by the Administrator as constituted
immediately prior to the Change in Control.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.

“Common Stock” means the Class B common stock, par value U.S. $0.01 per share,
of the Company.

“Company” means JohnsonDiversey Holdings, Inc., a Delaware corporation, and any
successor thereto.

“Deferred Share Unit” means the right granted pursuant to the Plan to receive,
upon settlement of such right, a share of Common Stock.

“Director Deferred Share Unit Agreement” means the agreement between the Company
and a Participant embodying the terms of any Deferred Share Unit in the form
approved by the Administrator from time to time for such purpose.

“Disability” means, unless otherwise provided in an Award Agreement, a
Participant’s long-term disability within the meaning of the long-term
disability insurance plan or program of the Company or any Subsidiary then
covering the Participant, or in the absence of such a plan or program, as
determined in good faith by the Administrator. The Administrator’s reasoned and
good faith judgment of Disability shall be final and shall be based on such
competent medical evidence as shall be presented to it by the Participant or by
any physician or group of physicians or other competent medical expert employed
by the Participant or the Company to advise the Administrator. Notwithstanding
the preceding definition, with respect to any Award that constitutes deferred
compensation subject to Section 409A of the Code, “Disability” has the same
meaning as provided in Section 409A of the Code and the regulations promulgated
thereunder.

 

8



--------------------------------------------------------------------------------

“Effective Date” has the meaning given in Section 10.9.

“Eligible Director” means a director of the Company who is not, on the Grant
Date of an Award, an officer or employee of the Company or any of its
Subsidiaries.

“Fair Market Value” means, as of any date of determination prior to a Public
Offering, the per share fair market value on such date of a share of Common
Stock as determined in good faith by the Administrator and in a manner that is
consistent with the determination of fair market value of a share of Class A
common stock of the Company. In making a determination of the Fair Market Value,
the Administrator shall give due consideration to such factors as it deems
appropriate, including, but not limited to, the earnings and other financial and
operating information of the Company in recent periods, the potential value of
the Company as a whole, the future prospects of the Company and the industries
in which it competes, the history and management of the Company, the general
condition of the securities markets, the fair market value of securities of
companies engaged in businesses similar to those of the Company, and any recent
valuation of the Common Stock that shall have been performed by an independent
valuation firm (although nothing herein shall obligate the Administrator to
obtain any such independent valuation), except that the fact that the Common
Stock is non-voting shall not be a factor in the Administrator’s determination.
Following a Public Offering, “Fair Market Value” shall mean, as of any date of
determination, the mid-point between the high and the low trading prices for
such date per share of Common Stock as reported on the principal stock exchange
on which the shares of Common Stock are then listed.

“Grant Date” means, with respect to any Award, the date as of which such Award
is granted pursuant to the Plan.

“Investor” means any of (i) an investment fund affiliated with Clayton,
Dubilier & Rice, LLC, (ii) Commercial Markets Holdco, Inc., (iii) any affiliate
of any of the foregoing that acquires shares of Common Stock, and (iv) any
successor in interest to any thereof.

“Option” means the right granted pursuant to the Plan to purchase a specified
number of shares of Common Stock.

 

9



--------------------------------------------------------------------------------

“Option Agreement” means an agreement between the Company and a Participant
embodying the terms of any Options granted pursuant to the Plan and in the form
approved by the Administrator from time to time for such purpose.

“Participant” means any Eligible Director who is granted an Award.

“Person” means any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

“Plan” means this JohnsonDiversey Holdings, Inc. Director Stock Incentive Plan.

“Public Offering” means the first day as of which (i) sales of any class of
common stock are made to the public pursuant to an effective registration
statement under the Securities Act of 1933, as amended, in the United States
pursuant to an underwritten public offering led by one or more underwriters at
least one of which is an underwriter of nationally recognized standing, with
aggregate gross cash proceeds (without regard to any underwriting discount or
commission) of at least $100,000,000, or (ii) the Administrator has determined
in good faith that shares of any class of common stock otherwise have become
publicly-traded for this purpose.

“Subscription Agreement” means a stock subscription agreement between the
Company and a Participant embodying the terms of any stock purchase made
pursuant to the Plan and in the form approved by the Administrator from time to
time for such purpose.

“Subsidiary” means any corporation, limited liability company or other entity, a
majority of whose outstanding voting securities is owned, directly or
indirectly, by the Company.

Section 9.2 Gender and Number. Except when otherwise indicated by the context,
words in the masculine gender used in the Plan shall include the feminine
gender, the singular shall include the plural, and the plural shall include the
singular.

 

10



--------------------------------------------------------------------------------

Article X

Miscellaneous Provisions

Section 10.1 Nontransferability of Awards. Except as otherwise provided herein
or as the Administrator may permit on such terms as it shall determine, no
Awards granted under the Plan may be sold, transferred, pledged, assigned,
hedged, encumbered or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution. All rights with respect to Awards
granted to a Participant under the Plan shall be exercisable during the
Participant’s lifetime by such Participant only (or, in the event of the
Participant’s Disability, such Participant’s legal representative). Following a
Participant’s death, all rights with respect to Awards that were outstanding at
the time of such Participant’s death and have not terminated shall be exercised
by his designated beneficiary or by his estate in the absence of a designated
beneficiary.

Section 10.2 Tax Withholding. The Company shall have the power to withhold up to
the minimum statutory requirement, or to require such Participant to remit to
the Company an amount sufficient to satisfy all U.S. federal, state, local and
any non-U.S. withholding tax or other governmental tax, charge or fee
requirements in respect of any Award granted under the Plan.

Section 10.3 Beneficiary Designation. Pursuant to such rules and procedures as
the Administrator may from time to time establish, a Participant may name a
beneficiary or beneficiaries (who may be named contingently or successively) by
whom any right under the Plan is to be exercised in case of such Participant’s
death. Each designation will revoke all prior designations by the same
Participant, shall be in a form reasonably prescribed by the Administrator, and
will be effective only when filed by the Participant in writing with the
Administrator during his lifetime.

Section 10.4 No Guarantee of Employment or Participation. Nothing in the Plan or
in any agreement granted hereunder shall interfere with or limit in any way the
right of the Company or any Subsidiary to terminate any Participant’s employment
or retention at any time, or confer upon any Participant any right to continue
in the employ or retention of the Company or any Subsidiary. No Eligible
Director shall have a right to be selected as a Participant or, having been so
selected, to receive any other or future Awards. For purposes of this Plan, the
“employment” of a Participant shall be deemed to refer to the Participant’s
provision of services to the Company or any Subsidiary as an employee or
independent contractor, and the “termination of employment” and corollary
phrases with respect to a Participant shall be deemed to refer to the
Participant’s cessation of such services with respect to all such persons in all
capacities.

 

11



--------------------------------------------------------------------------------

Section 10.5 No Voting Rights. Except as otherwise required by law, no
Participant holding any Awards granted under the Plan shall have any right in
respect of such Awards to vote on any matter submitted to the Company’s
stockholders until such time as the shares of Common Stock underlying such
Awards have been issued, and then, subject to the voting restrictions contained
in the Subscription Agreement.

Section 10.6 Requirements of Law. The granting of Awards and the issuance of
shares of Common Stock pursuant to the Plan shall be subject to all applicable
laws, rules and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required. No Awards shall be granted
under the Plan, and no Common Stock shall be issued under the Plan, if such
grant or issuance would result in a violation of applicable law, including U.S.
federal securities laws and any applicable state or non-U.S. securities laws.

Section 10.7 Freedom of Action. Nothing in the Plan or any Award Agreement
evidencing an Award shall be construed as limiting or preventing the Company or
any Subsidiary from taking any corporate action (such as acquisitions,
dispositions, entry into new lines of business and the incurrence of
indebtedness) that it deems appropriate or in its best interest (as determined
in its sole and absolute discretion) and no Participant (or person claiming by
or through a Participant) shall have any right relating to the diminishment in
the value of any Award as a result of any such action, so long as such action is
not directly governed by or is not directly related to the administration of the
Plan or any Award Agreement. This Section 10.7 shall not be construed to enlarge
the rights of the Company or the Administrator hereunder with respect to the
interpretation or administration of the Plan or any Award Agreements.

Section 10.8 Unfunded Plan; Plan Not Subject to ERISA. The Plan is an unfunded
plan and Participants shall have the status of unsecured creditors of the
Company. The Plan is not intended to be subject to the Employee Retirement
Income and Security Act of 1974, as amended.

Section 10.9 Term of Plan. The Plan shall be effective as of February 18, 2010
(the “Effective Date”) and shall continue in effect, unless sooner terminated
pursuant to Article VIII, until the tenth anniversary of such date. The
provisions of the Plan shall continue thereafter to govern all outstanding
Awards.

Section 10.10 Governing Law. The Plan, and all agreements hereunder, shall be
governed by and construed in accordance with the law of the State of Delaware
regardless of the application of rules of conflict of law that would apply the
laws of any other jurisdiction.

 

12



--------------------------------------------------------------------------------

Section 10.11 Section 409A of the Code. This Plan and the Award Agreements
entered into pursuant to this Plan are intended to be exempt from or comply with
the requirements of Section 409A of the Code and shall be construed and
interpreted in accordance with such intent.

 

13



--------------------------------------------------------------------------------

Director Deferred Share Unit Agreement

This Director Deferred Share Unit Agreement (the “Agreement”), dated as of the
Grant Date set forth on the signature page hereof, is entered into by and
between JohnsonDiversey Holdings, Inc., a Delaware corporation (the “Company”),
and the Director whose name appears on the signature page hereof (the
“Participant”).

Section 1. Grant of Deferred Share Units. The Company hereby evidences and
confirms its grant to the Participant, effective as of the Grant Date, of the
number of deferred share units (the “Deferred Share Units”) set forth on the
signature page hereof. This Agreement is granted under, and the terms and
conditions of the Deferred Share Units granted hereunder are subject to, the
terms and conditions of the JohnsonDiversey Holdings, Inc. Director Stock
Incentive Plan (the “Plan”), which are incorporated by reference herein. If
there is any inconsistency between any express provision of this Agreement and
any express term of the Plan, the express term of the Plan shall govern. As used
in this Agreement, capitalized terms that are not defined herein have the
respective meanings given to them in the Plan.

Section 2. Vesting of Deferred Share Units.

(a) Vesting. Except as otherwise provided in this Section 2, the Deferred Share
Units shall be forfeited if the Participant’s service on the Board terminates
during the period beginning on the Grant Date and ending on the day prior to the
first anniversary of the Grant Date (the “Restriction Period”). Deferred Share
Units as to which the Restriction Period has lapsed shall be “vested” (i.e., no
longer subject to forfeiture) for purposes of this Agreement.

(b) Termination of Services.

(i) Death or Disability; No Misconduct. If the Participant’s service on the
Board is terminated (i) due to death or Disability, or (ii) by the Board in the
absence of any misconduct by the Participant (a termination covered by clause
(i) or (ii), a “Qualifying Termination”), the Restriction Period applicable to
any outstanding Deferred Share Units granted under this Agreement shall lapse
immediately prior to such termination.

(ii) Any Other Reason. If the Participant’s service on the Board terminates
(whether by the Participant or the Board) for any reason during the Restriction
Period and such termination is not a Qualifying Termination, any outstanding
Deferred Share Units shall immediately be forfeited and canceled effective as of
the date of such termination.



--------------------------------------------------------------------------------

(iii) To the extent that the Deferred Share Units constitute deferred
compensation subject to Section 409A of the Code, references in this Agreement
to “termination of the Participant’s services on the Board” and corollary terms
shall mean the Participant’s “separation from service” within the meaning of
Section 409A of the Code.

(c) Settlement of Vested Deferred Units. Vested Deferred Share Units shall be
settled as provided in Section 3 of this Agreement.

(d) Change in Control. In the event of a Change in Control, the Restriction
Period applicable to any outstanding Deferred Share Units shall lapse
immediately prior to such Change in Control. Notwithstanding Article VI of the
Plan, such vested Deferred Share Units will be settled as provided in Section 3
of this Agreement.

(e) Administrator Discretion. Notwithstanding anything contained in this
Agreement to the contrary, the Administrator, in its sole discretion, may
accelerate the vesting with respect to any Deferred Share Units under this
Agreement, at such times and upon such terms and conditions as the Administrator
shall determine.

Section 3. Settlement of Deferred Share Units.

(a) Timing of Settlement.

(i) No Deferral Election. If no deferral election is made with respect to the
Deferred Share Units, vested Deferred Share Units shall be settled on the
earlier of (i) 10 days following the first anniversary of the Grant Date and
(ii) 10 days following the date on which the Participant’s service on the Board
terminates for any reason.

(ii) Deferral Election. A Participant may, by written notice filed with the
Company consistent with Section 409A of the Code, elect to defer receipt of the
shares of Common Stock to be issued in settlement of the vested Deferred Share
Units, subject to such terms and conditions established by the Company. Any
vested Deferred Share Units as to which a deferral election is made shall be
settled in shares of Common Stock on the earlier of (i) 10 days following the
date elected by the Participant and (ii) 10 days following the date on which the
Participant’s service on the Board terminates for any reason.

(iii) The date on which the Deferred Share Units are settled pursuant to
Section 3(a)(i) or 3(a)(ii) is referred to herein as the “Settlement Date”.

 

2



--------------------------------------------------------------------------------

(b) Mechanics of Settlement. On the Settlement Date, the Company shall issue to
the Participant one share of Common Stock underlying each vested Deferred Share
Unit, and, upon such issuance, the Participant’s rights in respect of such
Deferred Share Unit shall be extinguished. Shares of Common Stock so issued
shall be subject to the substantive provisions contained in the Subscription
Agreement to which the Participant is a party. If the Participant is not a party
to a Subscription Agreement as of the Settlement Date, the Participant shall,
prior to the Settlement Date, execute the form of Subscription Agreement in use
by the Company at such time.

Section 4. Securities Law Compliance. Notwithstanding any other provision of
this Agreement, the Participant may not sell the shares of Common Stock acquired
upon vesting of the Deferred Share Units unless such shares are registered under
the Securities Act of 1933, as amended (the “Securities Act”), or, if such
shares are not then so registered, such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares must
also comply with other applicable laws and regulations governing the Common
Stock, and the Participant may not sell the shares of Common Stock if the
Company determines that such sale would not be in material compliance with such
laws and regulations.

Section 5. Restriction on Transfer; Non-Transferability of Deferred Share Units.
The Deferred Share Units are not assignable or transferable, in whole or in
part, and they may not, directly or indirectly, be offered, transferred, sold,
pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise) other than by will or by the laws of descent and distribution to the
estate of the Participant upon the Participant’s death. Any purported transfer
in violation of this Section 5 shall be void ab initio.

Section 6. Miscellaneous.

(a) Withholding. Upon the settlement of vested Deferred Share Units and (if
applicable) delivery of cash in respect of any Deferred Share Units, the
Participant shall be obligated to satisfy any applicable U.S. federal, state and
local and non-U.S. tax withholding or other similar charges or fees that may
arise in connection therewith.

(b) Authorization to Share Personal Data. The Participant authorizes the Company
or any Affiliate of the Company that has or lawfully obtains personal data
relating to the Participant to divulge or transfer such personal data to the
Company or to a third party, in each case if and to the extent reasonably
appropriate and reasonably determined by the Administrator to be directly
related to the Company’s responsibility to carry out the terms of this Agreement
or the administration of the Plan.

 

3



--------------------------------------------------------------------------------

(c) No Rights as Stockholder; No Voting Rights. The Participant shall have no
rights as a stockholder of the Company with respect to any shares of Common
Stock covered by the Deferred Share Units prior to the issuance of such shares
of Common Stock.

(d) No Right to Continued Service on Board. Nothing in this Agreement shall be
deemed to confer on the Participant any right to continue in the service of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such service at any time.

(e) Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if transmitted in accordance with the applicable notice provisions of the
applicable Subscription Agreement.

(f) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. No provision of this Agreement, express or implied, is intended or
shall be construed to give any person other than the parties to this Agreement
or their respective successors or assigns any legal or equitable right, remedy
or claim under or in respect of any agreement or any provision contained herein.

(g) Waiver; Amendment.

(i) Waiver. Any party hereto or beneficiary hereof may by written notice to the
other parties (A) extend the time for the performance of any of the obligations
or other actions of the other parties under this Agreement, (B) waive compliance
with any of the conditions or covenants of the other parties contained in this
Agreement and (C) waive or modify performance of any of the obligations of the
other parties under this Agreement. Except as provided in the preceding
sentence, no action taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf of any party or beneficiary, shall
be deemed to constitute a waiver by the party or beneficiary taking such action
of compliance with any representations, warranties, covenants or agreements
contained herein. The waiver by any party hereto or beneficiary hereof of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by a party or
beneficiary to exercise any right or privilege hereunder shall be deemed a
waiver of such party’s or beneficiary’s rights or privileges hereunder or shall
be deemed a waiver of such party’s or beneficiary’s rights to exercise the same

 

4



--------------------------------------------------------------------------------

at any subsequent time or times hereunder. The waiver by the Company of any of
the vesting conditions contained herein shall in no event be construed to
accelerate or delay any Settlement Date hereunder.

(ii) Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Participant and the
Company.

(h) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Participant without the prior written consent of the other party.

(i) Applicable Law. This Agreement shall be governed in all respects, including,
but not limited to, as to validity, interpretation and effect, by the internal
laws of the State of Delaware, without reference to principles of conflict of
law that would require application of the law of another jurisdiction.

(j) Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right he, she or it may have to a trial by jury
in respect of any suit, action or proceeding arising out of this agreement or
any transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that he, she or it and the
other party hereto have been induced to enter into the Agreement by, among other
things, the mutual waivers and certifications in this Section 8(j).

(k) Section and Other Headings, etc. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

(l) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

[signature page follows]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the [—]th day of [—], 2010 (the “Grant Date”).

 

JOHNSONDIVERSEY HOLDINGS, INC. By:  

 

Name:   Title:   PARTICIPANT

«Name»

By:

 

 

 

Deferred Share Units

granted hereby:

  [—]



--------------------------------------------------------------------------------

Director Stock Subscription Agreement

(Purchased Shares)

This Director Stock Subscription Agreement, dated as of [—], 2010, between
JohnsonDiversey Holdings, Inc., a Delaware corporation, and «Name» (hereinafter
referred to as the “Director”), is being entered into pursuant to the
JohnsonDiversey Holdings, Inc. Director Stock Incentive Plan. The meaning of
each capitalized term may be found in Section 8.

The Company and the Director hereby agree as follows:

Section 1. Purchase and Sale of Common Stock.

(a) In General. Subject to all of the terms of this Agreement, at the Closing
the Director shall purchase, and the Company shall sell, the aggregate number of
shares of Common Stock set forth on the signature page hereof (the “Shares”), at
the purchase price set forth on the signature page hereof.

(b) Condition to Sale. Notwithstanding anything in this Agreement to the
contrary, the Company shall have no obligation to sell any Common Stock to any
Person who is not a member of the Board of Directors of the Company at the time
that such shares of Common Stock are to be sold or who is a resident of a
jurisdiction in which the sale of Common Stock to him or her would constitute a
violation of the securities, “blue sky” or other laws of such jurisdiction.

Section 2. The Closing.

(a) Time and Place. The Company shall determine the time and place of the
closing of the purchase and sale of the Shares (the “Closing”).

(b) Delivery by the Director. At the Closing, the Director shall deliver to the
Company the aggregate purchase price for the Shares.

(c) Delivery by the Company. At the Closing, the Company shall register the
Shares in the name of the Director. If the Shares are certificated, any
certificates relating to the Shares shall be held by the Secretary of the
Company or his or her designee on behalf of the Director.



--------------------------------------------------------------------------------

Section 3. Director’s Representations and Warranties.

(a) Access to Information, Etc. The Director represents and warrants as follows:

(i) the Director has carefully reviewed the materials furnished to the Director
in connection with the offer and sale of the Shares pursuant to this Agreement;

(ii) the Director has had an adequate opportunity to consider whether or not to
purchase any of the shares of Common Stock offered to the Director, and to
discuss such purchase with the Director’s legal, tax and financial advisors;

(iii) the Director understands the terms and conditions that apply to the Shares
and the risks associated with an investment in the Shares;

(iv) the Director has a good understanding of the English language;

(v) the Director is, and will be at the Closing, a member of the Board of
Directors of the Company; and

(vi) the Director is, and will be at the Closing, a resident of the jurisdiction
indicated as his or her address set forth on the signature page of this
Agreement.

(b) Ability to Bear Risk. The Director represents and warrants as follows:

(i) the Director understands that the transfer restrictions that apply to the
Shares may effectively preclude the transfer of any of the Shares prior to a
Public Offering or the establishment of a Public Market;

(ii) the financial situation of the Director is such that he or she can afford
to bear the economic risk of holding the Shares for an indefinite period; and

(iii) the Director can afford to suffer the complete loss of his or her
investment in the Shares.

(c) Voluntary Purchase. The Director represents and warrants that the Director
is purchasing the Shares voluntarily.

 

2



--------------------------------------------------------------------------------

(d) No Right to Awards. The Director acknowledges and agrees that the sale of
the Shares (i) is being made on an exceptional basis and is not intended to be
renewed or repeated, (ii) is entirely voluntary on the part of the Company and
its Subsidiaries and (iii) should not be construed as creating any obligation on
the part of the Company or any of its Subsidiaries to offer any securities in
the future.

(e) Investment Intention. The Director represents and warrants that the Director
is acquiring the Shares solely for his or her own account for investment and not
on behalf of any other Person or with a view to, or for sale in connection with,
any distribution of the Shares.

(f) Securities Law Matters. The Director acknowledges and represents and
warrants that the Director understands that:

(i) the Shares have not been registered under the Securities Act or any state or
non-United States securities or “blue sky” laws;

(ii) it is not anticipated that there will be any public market for the Shares;

(iii) the Shares must be held indefinitely and the Director must continue to
bear the economic risk of the investment in the Shares unless the Shares are
subsequently registered under applicable securities and other laws or an
exemption from registration is available;

(iv) except as set forth in Section 7(b), the Company is under no obligation to
register the Shares or to make an exemption from registration available; and

(v) a restrictive legend shall be placed on any certificates representing the
Shares that makes clear that the Shares are subject to the restrictions on
transferability set forth in this Agreement and a notation shall be made in the
appropriate records of the Company or any transfer agent indicating that the
Shares are subject to such restrictions.

Section 4. Restriction on Transfer of Shares.

(a) In General. Prior to a Public Offering or the establishment of a Public
Market, the Director shall not Transfer any of the Shares other than (i) upon
the Director’s death by will or by the laws of descent and distribution,
(ii) pursuant to Section 5 or Section 6 of this Agreement or (iii) with the
Company’s consent. Shares may only be Transferred in a

 

3



--------------------------------------------------------------------------------

manner that complies with all applicable securities laws and, if the Company so
requests, prior to any attempted Transfer, the Director shall provide to the
Company at the Director’s expense such information relating to the compliance of
such proposed Transfer with the terms of this Agreement and applicable
securities laws as the Company shall reasonably request, which may include an
opinion of counsel reasonably satisfactory to the Company in form and substance
regarding such securities law or other matters as the Company shall request
(such counsel to be reasonably satisfactory to the Company). Upon a Transfer of
the Director’s Shares by will or by the laws of descent and distribution, each
transferee shall enter into a Subscription Agreement governing the Shares
Transferred to him or her that contains repurchase rights, transfer and other
restrictions on such Shares reasonably equivalent to those contained herein.

(b) No Transfer That Would Result In Registration Requirements. Prior to a
Public Offering or the establishment of a Public Market, the Shares may not be
Transferred if such Transfer would result in the Company becoming subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act (or other
similar provision of non-U.S. law) or would increase the risk that the Company
would be subject to such reporting requirements as determined in good faith by
the Company in its sole and absolute discretion. Any purported Transfer in
violation of Section 4(a) or this Section 4(b) shall be void ab initio.

(c) Public Offering or Public Market. The provisions of this Section 4 shall
terminate and cease to have further effect upon the earlier to occur of a Public
Offering or the establishment of a Public Market.

Section 5. “Tag-Along” Rights.

(a) Sale Notice. At least 30 days before any of the Investors (whether acting
alone or jointly with one or more of the other Investors in a single transaction
or a series of related transactions) consummates a sale of more than 50.01% of
the Common Stock collectively owned by the Investors as of the Effective Date to
a Third-Party Buyer, the Company will deliver a written notice (the “Sale
Notice”) to the Director. The Sale Notice will disclose the material terms and
conditions of the proposed sale or transfer, including the number of shares of
Common Stock that the prospective transferee is willing to purchase, the
proposed purchase price per share and the intended consummation date of such
sale.

(b) Right to Participate. The Director may elect to participate in the sale or
other transfer described in the Sale Notice by giving written notice to the
applicable Investors and the Company within 15 days after the Company has given
the related Sale Notice to the Director. If the Director

 

4



--------------------------------------------------------------------------------

elects to participate, the Director will be entitled to sell in the contemplated
transaction, at the same price and on the same terms and conditions as set forth
in the Sale Notice (provided, however, that (x) the form of consideration paid
to the Director in exchange for the Director’s Shares may differ from the form
of consideration paid to the other participants in exchange for their Shares
(except that payment of a different form of consideration shall require the
consent of a majority of Directors participating in the contemplated transaction
(such majority to be determined based on both (i) the number of shares to be
sold or transferred and (ii) the number of participating Directors), unless a
third party valuation firm of nationally recognized standing determines that the
form of consideration paid to the Director is substantially equal in value to
the form of consideration paid to the other participants), and (y) the
Investor(s) may receive, even if not offered to the Director, rights to appoint
members to the board of directors or other governing body of the Third-Party
Buyer or its Affiliates, or other governance rights (including board observer
rights)), an amount of Shares equal to the product of (i) the quotient
determined by dividing (A) the percentage of the Company’s then outstanding
Common Stock represented by the Shares then held by the Director by (B) the
aggregate percentage of the Company’s then outstanding Common Stock represented
by the Common Stock then held by the Investor(s) participating in the sale or
other transfer described in the Sale Notice and all holders of Common Stock
electing to participate in such sale and (ii) the number of shares of Common
Stock the prospective transferee has agreed to purchase in the contemplated
transaction. The Director shall bear an amount of the costs incurred in a sale
or transfer in which the Director participates pursuant to this Section 5 but
only to the extent pro rata with all other shareholders participating in such
sale or transfer.

(c) Certain Matters Relating to the Investors. The Company will use its
commercially reasonable best efforts to cause the Investors to conduct any sale
that is within the scope of this Section 5 in a manner consistent with this
Section 5. If the Company is not able to do so or fails to give the Sale Notice
to the Director as prescribed in Section 5(a), the Director’s sole remedy shall
be against the Company.

(d) Expiration Upon a Public Offering or Public Market. The provisions of this
Section 5 shall terminate and cease to have further effect upon the earlier to
occur of a Public Offering or the establishment of a Public Market.

 

5



--------------------------------------------------------------------------------

Section 6. “Drag-Along” Rights.

(a) Drag-Along Notice. If any of the Investors (whether acting alone or jointly
with one or more of the other Investors) intends to sell or otherwise Transfer,
or enter into an agreement to sell or otherwise Transfer, for cash or other
consideration, more than 50.01% of the Common Stock collectively owned by the
Investors as of the Effective Date to a Third-Party Buyer and the applicable
Investor(s) elects to exercise its rights under this Section 6, the Company
shall deliver written notice (a “Drag-Along Notice”) to the Director, which
notice shall state (i) that the Investor(s) wishes to exercise its rights under
this Section 6 with respect to such sale, (ii) the name and address of the
Third-Party Buyer, (iii) the per share amount and form of consideration the
applicable Investor(s) proposes to receive for its Common Stock, (iv) the
material terms and conditions of payment of such consideration and all other
material terms and conditions of such sale, and (v) the anticipated time and
place of the closing of the purchase and sale (a “Drag-Along Closing”).

(b) Conditions to Drag-Along. Upon delivery of a Drag-Along Notice, the Director
shall have the obligation to sell and transfer to the Third-Party Buyer at the
Drag-Along Closing the percentage of the Director’s Shares equal to the
percentage of the Common Stock owned by the Investor(s) that are to be sold to
the Third-Party Buyer (the “Applicable Percentage”) on the same terms as the
applicable Investor(s) (provided, however, that (x) the form of consideration
paid to the Director in exchange for the Director’s Shares may differ from the
form of consideration paid to the other participants in exchange for their
Shares (except that payment of a different form of consideration shall require
the consent of a majority of Directors participating in the contemplated
transaction (such majority to be determined based on (i) the number of shares to
be sold or transferred and (ii) the number of Directors holding Shares), unless
a third party valuation firm of nationally recognized standing determines that
the form of consideration paid to the Directors is substantially equal in value
to the form of consideration paid to the other participants), and (y) the
Investor(s) may receive, even if not offered to the Director, rights to appoint
members to the board of directors or other governing body of the Third-Party
Buyer or its Affiliates, or other governance rights (including board observer
rights)), but only if such Investor(s) sells and transfers the Applicable
Percentage of the Investor’s (Investors’) Common Stock to the Third-Party Buyer
at the Drag-Along Closing. The Director shall bear an amount of the costs
incurred in a sale or transfer in which the Director participates pursuant to
this Section 6 but only to the extent pro rata with all other shareholders
participating in such sale or transfer.

 

6



--------------------------------------------------------------------------------

(c) Power of Attorney, Custodian, Etc. By entering into this Agreement and
purchasing the Shares, the Director hereby appoints the applicable Investor(s)
and any Affiliates of such Investor(s) so designated by the Investor(s) the
Director’s true and lawful attorney-in-fact and custodian, with full power of
substitution (the “Custodian”), and authorizes the Custodian to take such
actions as the Custodian may deem necessary or appropriate to effect the sale
and transfer of the Applicable Percentage of the Director’s Shares to the
Third-Party Buyer, upon receipt of the purchase price therefor at the Drag-Along
Closing, free and clear of all security interests, liens, claims, encumbrances,
charges, options, restrictions on transfer, proxies and voting and other
agreements of whatever nature, and to take such other action as may be necessary
or appropriate in connection with such sale or transfer, including consenting to
any amendments, waivers (including waivers of appraisal rights that the Director
may hold with respect to such sale or transfer), modifications or supplements to
the terms of the sale (provided that the applicable Investor also so consents,
and, to the extent applicable, sells and transfers the Applicable Percentage of
its Common Stock on the same terms as so amended, waived, modified or
supplemented) and executing any purchase agreement, merger agreement or other
agreement in connection with such sale, and instructs the Secretary of the
Company (or other person holding any certificates for the Shares) to deliver to
the Custodian certificates representing the Applicable Percentage of the
Director’s Shares, together with all necessary duly-executed stock powers. If so
requested by the applicable Investor(s) or the Company, the Director will
confirm the preceding sentence in writing in form and substance reasonably
satisfactory to such Investor promptly upon receipt of a Drag-Along Notice (and
in any event no later than 10 days after receipt of the Drag-Along Notice).
Promptly after the Drag-Along Closing, the Custodian shall give notice thereof
to the Director and shall remit to the Director the net proceeds of such sale
(reduced by any amount required to be held in escrow pursuant to the terms of
the purchase and sale agreement and any other expenses). If the Company or any
Investor enters into any transaction for which Rule 506 (or any similar rule
then in effect) promulgated under the Securities Act may be available
(including, without limitation, a merger, consolidation or other
reorganization), the Director shall, if requested by the Company, appoint a
purchaser representative (as such term is defined in Rule 501 of the Securities
Act) reasonably acceptable to the Company. If such purchaser representative was
designated by the Company, the Company shall pay the fees and expenses of such
purchaser representative, but if the Director appoints another purchaser
representative, the Director shall be responsible for the fees and expenses of
the purchaser representative so appointed.

 

7



--------------------------------------------------------------------------------

(d) The Investors are Third-Party Beneficiaries; Remedies. The Director
acknowledges and agrees that any of the Investors that takes action pursuant to
this Section 6 is an intended third-party beneficiary of this Section 6, as if
such Investor were a party to this Agreement directly. Following a breach or a
threatened breach by the Director of the provisions of this Section 6, the
applicable Investor may obtain an injunction granting it specific performance of
the Director’s obligations under this Section 6. Whether or not the applicable
Investor obtains such an injunction, and whether or not the transaction with
respect to which the Drag-Along Notice relates is consummated, following such a
breach or threatened breach by the Director the Company shall have the option to
purchase any or all of the Director’s Shares at a purchase price per Share equal
to the lesser of the price at which the Director purchased such Shares from the
Company or the per share consideration payable pursuant to the Drag-Along Offer.
The preceding two sentences shall not limit the Company’s or the Investors’
rights to recover damages (or the amount thereof) from the Director.

(e) Expiration Upon a Public Offering or a Public Market. The provisions of this
Section 6 shall terminate and cease to have further effect upon the earlier to
occur of a Public Offering or the establishment of a Public Market.

Section 7. Holdback Agreements; Certain Registration Rights.

(a) Holdback Agreements. If the Company files a registration statement under the
Securities Act with respect to an underwritten public offering of any shares of
its capital stock, the Director shall not effect any Transfer, including any
public sale (including a sale under Rule 144 under the Securities Act or other
similar provision of applicable law) or distribution, of any Common Stock, other
than as part of such underwritten public offering, during the 20 days prior to
and the 180 days after the effective date of such registration statement (or
such other period as may be generally applicable to or agreed by the Company’s
senior-most executives). If the Company files a prospectus in connection with a
takedown from a shelf registration statement, the Director shall not effect any
Transfer, including any public sale (including a sale under Rule 144 under the
Securities Act or other similar provision of applicable law) or distribution, of
any Common Stock, other than as part of such offering, for 20 days prior to and
90 days after the date the prospectus supplement is filed with the Securities
and Exchange Commission (or such other period as may be generally applicable to
or agreed by the Company’s senior-most executives). The restrictions contained
in this Section 7 shall only be applicable to the Director to the extent
requested by the underwriters in connection with an underwritten public
offering, and, in the event that such

 

8



--------------------------------------------------------------------------------

restrictions are waived with respect to any of the Investors to any extent, the
Company shall request that such restrictions be waived with respect to the
Director to such extent.

(b) Piggyback/Incidental Registration Rights. Pursuant to the Registration
Rights Agreement (the “Registration Rights Agreement”), dated as of November 24,
2009, by and among the Company and the other parties thereto (as the same may be
amended from time to time), the Director shall with respect to the Shares be
deemed to have the rights of a “Holder” of “Registrable Securities” (such terms
having the meaning given to them in the Registration Rights Agreement) for
purposes of Section 2 (Incidental Registrations) thereof, and the Director shall
have the obligations of a Holder of Registrable Securities under the
Registration Rights Agreement; provided that to the extent the underwriters of
an underwritten offering limit the right of Directors to sell Shares in such an
offering, the Company shall not be obligated to register the Director’s Shares.
For the avoidance of doubt, the provisions of this Section 7(b) shall not limit
the amendment of the Registration Rights Agreement from time to time in
accordance with its terms.

(c) Automatic Conversion of Common Stock. Reference is made to clause (a)(v) of
Article FOURTH of the Second Amended and Restated Certificate of Incorporation
of the Company providing for the automatic conversion of the Common Stock into
Class A common stock upon the occurrence of the events set forth therein.

Section 8. Certain Definitions.

(a) Capitalized terms not otherwise defined in this Agreement have the meanings
given to them in the JohnsonDiversey Holdings, Inc. Director Stock Incentive
Plan.

(b) As used in this Agreement, the following terms shall have the meanings set
forth below:

“Agreement” means this Director Stock Subscription Agreement, as amended from
time to time in accordance with the terms hereof.

“Applicable Percentage” has the meaning given in Section 6(b).

“Closing” has the meaning given in Section 2(a).

“Custodian” has the meaning given in Section 6(c).

“Drag-Along Closing” has the meaning given in Section 6(a).

 

9



--------------------------------------------------------------------------------

“Drag-Along Notice” has the meaning given in Section 6(a).

“Director” means the purchaser of the Shares whose name is set forth in the
preamble to and on the signature page of this Agreement; provided that following
such person’s death, the “Director” shall be deemed to include such person’s
beneficiary or estate and following such person’s Disability, the “Director”
shall be deemed to include any legal representative of such person.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, or any successor statute, and the rules and regulations thereunder that
are in effect at the time, and any reference to a particular section thereof
shall include a reference to the corresponding section, if any, of any such
successor statute, and the rules and regulations thereunder.

“Person” means any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

“Public Market” shall be deemed to have been established at such time as 30% of
the common stock of the Company (on a fully diluted basis) has been sold to the
public pursuant to an effective registration statement under the Securities Act,
pursuant to Rule 144 or pursuant to a public offering outside the United States.

“Registration Rights Agreement” means the Registration Rights Agreement of the
Company dated as of November 24, 2009.

“Rule 144” means Rule 144 under the Securities Act (or any successor provision
thereto).

“Sale Notice” has the meaning given in Section 5(a).

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations thereunder that are in
effect at the time and any reference to a particular section thereof shall
include a reference to the corresponding section, if any, of any such successor
statute, and the rules and regulations thereunder.

“Shares” has the meaning given in Section 1(a), and for purposes of Section 4,
Section 5, Section 6 and Section 7 it also includes Common Stock delivered as
dividends in respect of the Shares.

“Third-Party Buyer” means any Person other than (i) the Company or any of its
Subsidiaries, (ii) any employee benefit plan of the Company or any of its
Subsidiaries, (iii) either of the Investors or (iv) any Affiliates of any of the
foregoing.

 

10



--------------------------------------------------------------------------------

“Transfer” means any sale, assignment, transfer, pledge, encumbrance, or other
direct or indirect disposition (including a hedge or other derivative
transaction).

Section 9. Miscellaneous.

(a) Authorization to Share Personal Data. The Director authorizes the Company or
any Affiliate of the Company that employs the Director or that otherwise has or
lawfully obtains personal data relating to the Director to divulge or transfer
such personal data to the Company or to a third party, in each case if and to
the extent reasonably appropriate and reasonably determined by the Administrator
to be directly related to the Company’s responsibility to carry out the terms of
this Agreement or the administration of the Plan.

(b) Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company, any of the Investors or the
Director, as the case may be, at the following addresses or to such other
address as the Company, the Investors or the Director, as the case may be, shall
specify by notice to the others:

(i) if to the Company, to it at:

JohnsonDiversey Holdings, Inc.

c/o JohnsonDiversey, Inc.

8310 16th Street

P.O. Box 902

Sturtevant, WI 53177-0902

Attention: General Counsel

Fax: (262) 631-4249

with copies (which shall not constitute notice) to the Persons listed in clause
(iv) below);

(ii) if to the Director, to the Director at his or her most recent address as
shown on the books and records of the Company or Subsidiary employing the
Director;

 

11



--------------------------------------------------------------------------------

(iii) if to any Investor, to the Persons listed in clause (iv) below;

(iv) copies of any notice or other communication given under this Agreement
shall also be given to:

Clayton, Dubilier & Rice, LLC

375 Park Avenue, 18th Floor

New York, New York 10152

Attention: Theresa Gore

Fax: (212) 407-5252

and

Debevoise & Plimpton LLP

919 Third Avenue

New York, New York 10022

Attention: Franci J. Blassberg, Esq.

      Jonathan E. Levitsky, Esq.

Fax: (212) 909-6836

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.

(c) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Except as otherwise provided herein with respect to the Investors,
nothing in this Agreement, express or implied, is intended or shall be construed
to give any person other than the parties to this Agreement or their respective
successors or assigns any legal or equitable right, remedy or claim under or in
respect of any agreement or any provision contained herein.

(d) Waiver; Amendment.

(i) Waiver. Any party hereto may by written notice to the other parties
(A) extend the time for the performance of any of the obligations or other
actions of the other parties under this Agreement, (B) waive compliance with any
of the conditions or covenants of the other parties contained in this Agreement,
and (C) waive or modify performance of any of the obligations of the other
parties under this Agreement; provided that any waiver by the Company of the
provisions of Section 4 through and including Section 7 or this Section 9(d)
must be consented to in writing by the

 

12



--------------------------------------------------------------------------------

Investors. Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including, but not limited to, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein. The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any preceding or succeeding breach and no failure by a party to exercise any
right or privilege hereunder shall be deemed a waiver of such party’s rights or
privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder.

(ii) Amendment. This Agreement may be amended, modified or supplemented only by
a written instrument executed by the Director and the Company; provided that the
provisions of Section 4 through Section 7 and this Section 9(d) may be amended
by the Company with the vote of a majority of the Directors who hold Common
Stock purchased pursuant to a stock subscription agreement having comparable
provisions (such majority to be determined based on both (i) the number of
shares of Common Stock and (ii) the number of Directors holding Shares);
provided, further, that any amendment adversely affecting the rights of the
Investors hereunder must be consented to by the Investors.

(e) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Director without the prior written consent of the other parties,
provided that the Investors may assign from time to time all or any portion of
their respective rights under this Agreement, to one or more Persons or other
entities designated by each of them.

(f) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.

(g) Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding arising out of this Agreement or any
transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of

 

13



--------------------------------------------------------------------------------

litigation, seek to enforce the foregoing waiver and (ii) acknowledges that it
and the other parties have been induced to enter into the Agreement by, among
other things, the mutual waivers and certifications in this Section 9(g).

(h) Section and Other Headings, etc. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

(i) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Director have executed this Agreement as
of the date first above written.

 

JOHNSONDIVERSEY HOLDINGS, INC.

By:     Name:   Title:  

THE EMPLOYEE:

«Name»

By:       as Attorney-in-Fact

Name:

 

Address of the Director:

«Address»

 

Total Number of Shares

of Common Stock

to be Purchased:

  «Shares»

Per Share Price:

  $10

Total PurchasePrice:

  $«Share_Amount»

 

15